Citation Nr: 1205619	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  04-41 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae, claimed as a shaving condition.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active service from March 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in June 2010.  The Board finds that there has been substantial compliance with the remand directives.  


FINDING OF FACT

The record contains credible lay and medical evidence of a first outbreak of a shaving condition, diagnosed as a rash, during service, and of continuity of symptomatology of a shaving condition since service.


CONCLUSION OF LAW

A shaving condition, diagnosed as contact dermatitis, was incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

Because the benefit on appeal is being granted, further discussion of the VCAA is not necessary.  The Veteran is not prejudiced by any failure in VA's duty to assist or notify.

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records show that the Veteran received a physical profile in September 1972 for a facial rash.  The profile noted that the Veteran had a facial rash accentuated by shaving and was excused from everyday shaving.  

In statements in support of his claim, the Veteran has indicated that he had acne outbreaks during service.  The Veteran has also stated that he had medical profiles in service allowing him not to shave due to acne outbreaks when he shaved.  

The Veteran had a VA examination in April 2009.  The examiner noted a red rash with white bumps.  The examiner's diagnosis was "no significant pathology."  

The Veteran had another VA examination in September 2009.   The examiner indicated that the claims file was reviewed.  The examiner noted that the Veteran was noted to have a rash with shaving while in the military.  The course of the condition was described as intermittent, with skin symptoms including intermittent red bumps.  The examiner's diagnosis was, "none, no evidence of significant pathology."  The examiner commented that the Veteran did not currently have pseudofolliculitis barbae.  

In June 2010, the Board remanded this matter in order to obtain another VA examination.  The Veteran had a VA examination in July 2010.  The Veteran reported that, since he began shaving for service in 1972, he had a rash on his neck where he shaves.  The Veteran reported that he previously had been diagnosed as having pseudofolliculitis barbae. 

The examiner diagnosed the following:  contact dermatitis, favor irritant; no evidence of pseudofolliculitis barbae; folliculitis keloidalis nuchae versus seborrheic keratoses, posterior scalp; poikiloderma of Civatte; ruptured cyst versus basal cell carcinoma right upper back.  The examiner opined that pseudofolliculitis barbae is less likely than not permanently aggravated by service.  The examiner explained that the Veteran has a contact dermatitis that could be related to irritation from shaving or any product or components he uses to shave.  The examiner stated that there was no evidence of pseudofolliculitis barbae. 

In an August 2011 addendum, the examiner opined that the Veteran has contact dermatitis that could be related to irritation from shaving or any of the products or components he uses to shave.  The examiner again noted that there was no evidence of pseudofolliculitis barbae. 

The service medical records establish that the Veteran had medical profiles in service for a facial rash accentuated by shaving.  There is credible lay evidence of continuity since service, based upon the Veteran's report of a rash since service.  In addition, the August 2011 VA examiner's opinion supports the claim, as the examiner determined that the current contact dermatitis could be related to irritation from shaving.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for contact dermatitis is warranted.  


ORDER

Service connection for contact dermatitis is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


